DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The claims submitted 04/26/2021 have been entered.  
Claims 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rinsing apparatus” of claim 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 34, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 28, the claimed “retailed within the bowl” is indefinite as the term “retailed” seems to either be a typo or misused.  For the purpose of examination, the examiner will consider this to be “retained within the bowl.”  
	Regarding claim 34, the claimed “rush inhibitor” is indefinite as to what a “rush” is in terms of gearing.  It is considered this is a typo for the term “rust.”  Therefore, for the purpose of examination, the examiner will consider this to be a “rust inhibitor.”  
	Regarding claim 40, the claim is dependent upon a now withdrawn claim (claim 39).  For the purpose of examination, the examiner will consider this dependent on claim 26 due to the mentioning of “the spindle assembly” which is introduced in said claim.  Furthermore, “spindle assembly” will be considered “spindle apparatus” and “vibratory bowl” will be considered the “processing bowl” in order to coincide with claim 26.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-25, 31-33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wern (US-2011/0017006).
	Regarding claim 21 (Previously Presented), Wern (US-2011/0017006) discloses an apparatus for processing, the apparatus comprising:
a media blasting apparatus (blasting cabinet 15) configured to subject the workpiece to a media blasting process (via blast nozzle 155) [Wern; paragraph 0027] with a first media (“[s]uch media may comprise, for example, cut wire, glass beads, ceramic beads or fine steel beads”) [Wern; paragraph 0019]; and
a finishing apparatus (bowl 200) configured to subject the workpiece to a finishing process after the media blasting process (“[a]fter double peening”) [Wern; paragraph 0037], the finishing process comprising vibrating a second media (“fine finishing medium 212”) (“the vibration step”) [Wern; paragraph 0037].
As to the workpiece having one or more defined edges, the one or more defined edges having a cross-sectional shape that includes at least one tip, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In this case, the article worked upon is not considered to impart structure upon the device since using different workpieces within the machine does not result in, or require, a structural change of the claimed apparatus.  

	Regarding claim 22 (Previously Presented), Wern discloses the apparatus of claim 21.  As to wherein the workpiece comprises one or more teeth, and wherein the one or more defined edges are located on a tip of the one or more teeth, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In this case, the article worked upon is not considered to impart structure upon the device since using different workpieces within the machine does not result in, or require, a structural change of the claimed apparatus.  
	Regarding claim 23 (Previously Presented), Wern discloses the apparatus of claim 22.  As to wherein the workpiece is a gear, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In this case, the article worked upon is not considered to impart structure upon the device since using different workpieces within the machine does not result in, or require, a structural change of the claimed apparatus.  
Regarding claim 24 (Previously Presented), Wern discloses the apparatus of claim 21, wherein the media blasting process is a peening process (“a double peening step process”) [Wern; paragraph 0036].
	Regarding claim 25 (Previously Presented), Wern discloses the apparatus of claim 24, wherein the peening process directs a stream of the first media suspended in air toward the workpiece (i.e. blasting, where media is suspended in a transport material such as air toward the object), the workpiece being rotated at a constant rate during processing (“hold-down device also controllably rotates the parts at a desired rate of rotation”) [Wern; paragraph 0026].
	Regarding claim 31 (Previously Presented), Wern discloses the apparatus of claim 21, wherein the first media comprises cut wire, ceramic beads, fine steel beads, or glass beads (“[s]uch media may comprise, for example, cut wire, glass beads, ceramic beads or fine steel beads”) [Wern; paragraph 0019].
	Regarding claim 32 (Previously Presented), Wern discloses the apparatus of claim 21, wherein the second media comprises ceramic (“ceramic media 212”) [Wern; paragraph 0037].
	Regarding claim 33 (Previously Presented), Wern discloses the apparatus of claim 31, wherein the second media is a slurry (“wet acidic fine finishing medium 212” with “ceramic media 212”) [Wern; paragraph 0037].
	Regarding claim 36 (Previously Presented), Wern discloses the apparatus of claim 31.  As to wherein the radiused tip has a mushroomed shape as compared to the shape of the tip before the media blasting, it has been held that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  In this case, it is considered that the claimed structure results in the claimed “wherein the radiused tip has a mushroomed shape as compared to the shape of the tip before the media blasting.”  Therefore, if the prior art contains the claimed structure, then it is capable of performing these steps/functions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wern (US-2011/0017006) in view of Porter (US-3,599,374).
	Regarding claim 26 (Previously Presented), Wern discloses the finishing apparatus of claim 21 but fails to disclose a spindle apparatus that retains the workpiece within a processing bowl comprising the second media.
	However, Porter (US-3,599,374) teaches a spindle apparatus (spindle means 16) that retains the workpiece (at chuck 200) within a processing bowl (bowl 12) (Figs. 1 and 2) comprising a finishing media [Porter; col. 4, lines 46-49].  Since Porter is pertinent to finishing bowls for workpieces, it therefore would have been obvious to one of ordinary skill in the art to modify the bowl of Wern with a spindle apparatus such as Porters, modified to hold the workpiece of Wern in the processing bowl of Wern, in order to maintain the workpiece in the path of the mass of abrasive finishing media [Porter; col. 1, lines 5-10], rather than rotating with the path as in Wern, thus providing more of a polishing/finishing to the workpiece.  
	Regarding claim 27 (Previously Presented), Wern, as modified, discloses the apparatus of claim 26, and Porter further teaches wherein the spindle apparatus (spindle means 16 of Porter) rotates the workpiece (as per the definition of a spindle, the capability shown in Figure 5 of Porter) within the processing bowl (bowl 12 of Porter) (Figs. 2 and 3 of Porter).
	Regarding claim 30 (Previously Presented), Wern, as modified, discloses the apparatus of claim 26, wherein Porter further teaches a second spindle (spindle means 16’) apparatus to 
	Regarding claim 40 (Previously Presented), Wern, as modified, discloses the apparatus of claim 26, wherein Porter further teaches the spindle assembly (spindle means 16 of Porter) permits rotation of the gear relative to the vibratory bowl (bowl 12 of Porter) (Figs. 1 and 2).

Claims 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wern (US-2011/0017006) in view of Porter (US-3,599,374) and further in view of Lee (US-2004/0242134).
	Regarding claim 28 (Previously Presented), Wern discloses the apparatus of claim 26, but fails to disclose wherein the processing bowl rotates the second media when the workpiece is retained within the bowl.
	However, Lee (US-2004/0242134) discloses wherein a processing bowl (abrasive polishing media bath 30) rotates the second media (abrasive polishing media) when the workpiece is retained within the bowl (bath 30) (“[r]otation wings 22b are formed on the extended portion 22a in a manner such that, when the wheels `w` mounted to the wheel mounting parts 27 of the upright members 24 are rotated, abrasive polishing media collected toward a center of an abrasive polishing media bath 30 can be re-distributed in all directions”) [Lee; paragraph 0030].  Since Lee is pertinent to immersion type abrasive machines such as disclosed by Wern, it therefore would have been obvious to one of ordinary skill in the art to modify the bowl of Wern with a fin, such as taught by Lee, in order to re-distribute the abrasive polishing media that collects towards the center of the bath [Lee; paragraph 0030].  
	Regarding claim 29 (Previously Presented), Wern discloses the apparatus of claim 26, but fails to disclose wherein the bowl includes at least one fin to rotate the second media within the bowl.
.  

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wern (US-2011/0017006).
	Regarding claim 34 (Previously Presented), Wern discloses the apparatus of claim 31, wherein the apparatus further comprises a rinsing apparatus configured to rinse the workpiece with a rust inhibitor after the finishing process (“removing the workpiece from the container, washing the workpiece, and rinsing the workpiece with rust inhibitor whereby wear properties of the workpiece are enhanced”) [Wern; paragraph 0006].  While Wern does not specifically disclose the apparatus used to dispense the rust inhibitor, applicant has also not disclosed the apparatus used to dispense or apply the rust inhibitor, but rather broadly states that the workpiece is rinsed.  Therefore, under broadest reasonable interpretation in view of the specification, the broad disclosure of an apparatus used to dispense/apply rust inhibitor in view of Wern reads on the claimed “rinsing apparatus configured to rinse the workpiece with a rust inhibitor after the finishing process.”  

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wern (US-2011/0017006) in view of Hoyashita (US-6,315,646).
	Regarding claim 35 (Previously Presented), Wern discloses the apparatus of claim 31, but fails to disclose wherein the apparatus further comprises a transportation apparatus configured 
	However, Hoyashita (US-6,315,646) teaches a transportation apparatus (conveyor 16) configured to transport a workpiece (“gear”) between machining stations on an automated conveyor system (conveyor 16).  Since Wern teaches the two blasting apparatus 10 and the finishing apparatus 200 as two separate machines, and also discloses that the machines are part of a larger facility (Fig. 9), it therefore would have been obvious to one of ordinary skill in the art to connect subsequent machining apparatus within the facility of Wern’s with a conveyor, such as taught by Hoyashita, in order to make transport between stations easier due to the conveyor supporting the weight for movement rather than, for example, an operator/person, as is known in the art of production facilities.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2005/0186889, US-20110117820, US-3,523,834, US-3,570,184, US-3,623,278, and US-4,205,487 are pertinent to claim 26.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL D CRANDALL/Examiner, Art Unit 3723